Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 17-29 and 31-35 are pending in this application. Claims 1-16 and 30 are canceled. Claims 17, 18, 22-25, 29, 32 and 33 are currently amended. Claims 19-21, 26-28, 31 and 34 were previously presented. Claim 35 is new.

Response to Arguments
Applicant's arguments filed 11/01/2021 have been fully considered but they are not persuasive. 
On page 9 of remarks (filed 11/01/2021), applicant argues that the MOV’s 14 of the prior art (Carpenter US5519564A) are positioned by aluminum mounting plate and not by the fuse holder 26 (housing). 
It is true that MOVs 14 are fixed to mounting plate 20 via nuts and bolts 16 and 18, as seen in fig.1 of Carpenter. The MOVs 14 via mounting plate 20, is positioned by fuse holder 26 (see the L shaped bracket in annotated fig.1 below). Also refer to column 4 lines 34-36 of Carpenter, which says that “fuse block 26 is attached to but electrically isolated from a grounding plate 22, which is connected to the mounting plate 20”. The L shaped bracket decides the angle between the aluminum mounting plate 20 and grounding plate 22. The L shaped bracket decides the positioning, as is implicit from fig.1 below.
In applicant’s specification filed 09/30/2019, on page 10 lines 28-30, applicant recites “surge arrester is fixed on the second connecting device 12 by means of a threaded nut 21”. In 


    PNG
    media_image1.png
    487
    597
    media_image1.png
    Greyscale

Fig.1: Annotated fig.1 of Carpenter (US5519564A)

Regarding applicant’s argument for new claim 35 on pages 10-11 of remarks filed 11/01/2021, please see rejection below.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “1” has been used to designate both surge arrester (page 10 line 20 of specification filed 09/30/2019) and separating device (page 11 line 4 of specification filed 09/30/2019).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 17 is objected to because of the following informalities:  
Claim 17 line 9, “wherein said surge arrestor” should be –wherein said surge arrester--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 17, lines 9-10 recites “said surge arrester is positioned by said housing of said separating device”. It is unclear how the housing of the separating device will position the surge arrester. As seen in current application fig.1, the angle α of second connecting device 12 decides the position of surge arrester with respect to separating device. It is unclear how angle α can be changed by the housing of the separating device. 

Regarding claim 35, lines 2-3 recites “said fuse electrically connects said surge arrester to ground”. According to fig.1 of current application, fuse comprising conductor 6 is connected to ground via surge arrester 1 comprising varistor disks 22. It is unclear how fuse is in between ground and surge arrester. For purposes of examination, the above limitation is interpreted as --said surge arrester electrically connects said fuse to ground--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17, 22-25, 29, 32, 33 and 35 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Carpenter (US5519564A).
Regarding claim 17, Carpenter teaches an arrangement (abstract, MOV based surge arrester), comprising: a separating device (i.e. fuse block 26) (fig.4) including a first end (i.e. first end) (see fig.2 below), a second end (i.e. second end) (see fig.2 below), a housing extending from said first end to said second end (i.e. housing) (see fig.2 below), and a fuse disposed in said housing (column 4 line 29, fuse 28 in a fuse block 26); and a surge arrester (i.e. ZnO MOVs 14) (fig.4); said first end of said separating device configured to connect said separating device to a suspension (i.e. suspension) (see fig.2 below); and said second end of said separating device configured to connect said separating device to said surge arrester (e.g. second end is connected to surge arrester 14) (see fig.2 below), wherein said surge arrester is positioned by (i.e. L shaped bracket) (see fig.1 above) said housing of said separating device (e.g. contact plates 40, 42 and grounding base 50, position the surge arrester 14) (fig.6) (also refer to column 

    PNG
    media_image2.png
    313
    546
    media_image2.png
    Greyscale

Fig 2: Annotated fig.4 of Carpenter (US5519564)

Regarding claim 22, Carpenter teaches the arrangement according to claim 17, further comprising a first connecting device (i.e. first connecting device) (see fig.2 above) disposed at said first end of said separating device in order to connect said separating device to said suspension (e.g. separating device comprising fuse block 26 is connected to suspension) (see fig.2 above).

Regarding claim 23, Carpenter teaches the arrangement according to claim 22, further comprising a second connecting device disposed at said second end of said separating device in order to connect the separating device to said surge arrester (i.e. grounding base 50) (fig.6) (also L shaped bracket connects separating device 26 to surge arrester 14) (see fig.1 above).

Regarding claim 24, Carpenter teaches the arrangement according to claim 17, wherein said second connecting device is configured to form an angle of between 100 and 1700 between said separating device and said surge arrester (e.g. angle formed by second connecting device 50 is substantially 900) (fig.9) (also the angle of L shaped bracket controls the angle between separating device 26 and surge arrester 14, which is substantially 900) (see fig.1 above).

Regarding claim 25, Carpenter teaches the arrangement according to claim 24, wherein said second connecting device forms a substantially right angle between said separating device and said surge arrester (e.g. angle formed by second connecting device 50 is substantially 900) (fig.9) (also the angle of L shaped bracket controls the angle between separating device 26 and surge arrester 14, which is substantially 900) (see fig.1 above).

Regarding claim 29, Carpenter teaches the arrangement according to claim 17, further comprising an indicator apparatus (column 4 lines 32-34, a signaling device) configured to indicate a tripping of said separating device (column 4 lines 32-34, fuse block 26 is a lead 30 to a signaling device… a specific surge eliminator is healthy).

Regarding claim 32, Carpenter teaches the arrangement according to claim 17, further comprising said suspension which fixes said separating device at a position separated from ground (e.g. separating device 26 and suspension are fixed in such a way that separating device 26 is separated from ground) (see fig.2 above).

Regarding claim 33, Carpenter teaches the arrangement according to claim 17, wherein said fuse is electrically connected in series with said surge arrester (column 4 lines 28-29, Attached in series with each pair of contact plates 10, 12, is a fuse 28 in a fuse block 26).

Regarding claim 35, Carpenter teaches the arrangement according to claim 17, wherein said surge arrester electrically connects said fuse to ground (column 4 line, three phase current 31, 32, 33 is connected to the fuse block 26 … . Attached in series with each pair of contact plates 10, 12, is a fuse 28 in a fuse block 26 … a grounding plate 22, which is connected to the mounting plate 20 and uses a grounding connection 24 to conduct to ground 34).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18, 26 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Carpenter (US5519564A) and further in view of Krueger (US4973932).
Regarding claim 18, Carpenter teaches the arrangement according to claim 17, said fuse, for the purpose of a tripping event, including an electrical conductor (column 4 lines 29-30, fuse 28 is a slow blow fuse) (a slow blow fuse like fuse 28 will necessarily have an electrical conductor) configured to melt as a result of a heating effect of a current flow (melting due to heating is a necessary feature of slow blow fuse like fuse 28).
Carpenter does not teach further comprising: an insulating material configured for quenching an arc discharge; and said insulating material disposed in said housing of said separating device and enclosing said electrical conductor.
Krueger teaches in a similar field of endeavor of fuses, that it is conventional to have a slow blow fuse (abstract, slow blowing fuse) further comprising: an insulating material (i.e. thermoplastic 62 and arc-quenching material 60') (fig.2) configured for quenching an arc discharge (i.e. thermoplastic 62 and arc-quenching material 60') (fig.2); and said insulating material disposed in said housing of said separating device and enclosing said electrical conductor (i.e. slow blowing fuse element 20’) (fig.2).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the fuse design in Carpenter, as taught by Krueger, which fuse is included in the separating device, as it provides the advantage of greatly reduced size of the fuse.

Regarding claim 26, Carpenter teaches the arrangement according to claim 17.

Krueger teaches in a similar field of endeavor of fuses, that it is conventional to have a fuse (abstract, short circuit blowing section … slow blowing fuse), wherein said fuse is configured to break a current path (e.g. path for current between terminal caps 26’ and 28’) (fig.2) before a maximum short-circuit current is reached (column 4 line 20-22, Under short circuit conditions, the upper and lower elements 16,18 will immediately heat to the melting point).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the fuse design in Carpenter, as taught by Krueger, as it provides the advantage of greatly reduced size of the fuse.

Regarding claim 34, Carpenter teaches the arrangement according to claim 17.
Carpenter does not teach the arrangement, wherein said separating device includes an insulating material configured for quenching an arc discharge.
Krueger teaches in a similar field of endeavor of fuses, that it is conventional to have a fuse (abstract, short circuit blowing section … slow blowing fuse), wherein said separating device includes an insulating material configured for quenching an arc discharge (i.e. thermoplastic 62 and arc-quenching material 60') (fig.2).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the fuse design in Carpenter, as .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Carpenter (US5519564A), and further in view of Powell (US2343224).
Regarding claim 19, Carpenter teaches the arrangement according to claim 17.
Carpenter does not teach the arrangement, wherein said housing at least partially comprises a glass fiber-reinforced plastic.
Powell teaches in a similar field of endeavor of arc quenching fuses, that it is conventional to have a housing at least partially comprising a glass fiber-reinforced plastic (page 1 lines 36-37, constructed of suitable insulating material, such as glass or fiber).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the glass or fiber insulating material in Carpenter, as taught by Powell, as it provides the advantage of high strength to weight ratio for use with electrical devices.

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Carpenter (US5519564A), and further in view of Schmunk (US4028656).
Regarding claim 20, Carpenter teaches the arrangement according to claim 17.
Carpenter does not teach the arrangement further comprising an insulating sleeve with leakage path-extending shields arranged on said housing.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the standard bushing in Carpenter, as taught by Schmunk, as it provides the advantage of substantial mechanical strength for the fuse to absorb the shocks incident to rough handling of fuse.

Regarding claim 21, Carpenter and Schmunk teach the arrangement according to claim 20. 
Carpenter does not teach the arrangement wherein said insulating sleeve at least partially comprises silicone rubber.
Schmunk teaches in a similar field of endeavor of arc quenching fuses, that it is conventional to have a fuse (i.e. fuse 10) (fig.1) wherein said insulating sleeve at least partially comprises silicone rubber (column 4 lines 3-4, sleeve 24 may be formed of irradiated silicon rubber).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the standard bushing made of silicon rubber in Carpenter, as taught by Schmunk, as it provides the advantage of substantial mechanical strength for the fuse to absorb the shocks incident to rough handling of fuse.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Carpenter (US5519564A), and further in view of Divan (US20080247105A1).
Regarding claim 27, Carpenter teaches the arrangement according to claim 17.
Carpenter does not teach the arrangement, wherein said fuse is configured to break a current path when temporary surges of a predetermined voltage level and duration occur.
Divan teaches in a similar field of endeavor of voltage protectors, that it is conventional to have a fuse (i.e. fuse 106) (fig.1), wherein said fuse is configured to break a current path ([0041], fuse 106 will blow) when temporary surges ([0042], protected from voltage transients and overvoltages) of a predetermined voltage level and duration occur (voltage-time chart 163) (fig.2).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally considered predetermined voltage-time charts for fuse design in Carpenter, as taught by Divan, as it provides the advantage of additional protection of circuit components in the arrangement of surge arrester and separation device.

Claims 28 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Carpenter (US5519564A), and further in view of Applicant Admitted Prior Art (AAPA).
Regarding claim 28, Carpenter teaches the arrangement according to claim 17.
Carpenter does not teach the arrangement further comprising an arc rotation apparatus.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the arrangement of Carpenter to include AAPA teachings of arc protection systems, as it provides the advantage of reduction in flying sparks resulting in reduction of fire hazards.

Regarding claim 31, Carpenter teaches the arrangement according to claim 17.
Carpenter does not teach the arrangement, wherein said surge arrester is configured for medium voltage.
AAPA teaches an arrangement, wherein said surge arrester is configured for medium voltage ([0002], Surge arresters are used in the medium-voltage).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the arrangement of Carpenter to include AAPA teachings of medium-voltage, as it provides the advantage of choosing optimal valued circuit components.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                                        01/06/2022

/Scott Bauer/Primary Examiner, Art Unit 2839